DAWKINS, J.
This is a suit for separation from bed and board on the ground of cruel treatment.
Defendant excepted to the jurisdiction of the lower court ratione person®. Evidence was adduced, and it was decided that defendant’s domicile was in the parish of La Eourche. The plea was sustained, the suit dismissed, and plaintiff appeals.
Only a question of fact is involved. The parties were married in Jefferson parish while the defendant was a student of dentistry in Tuiané University, in this city, though having his home and domicile' in La Eourche, and plaintiff was living with hex-parents in.this city. They resided in New Orleans during school months for one or more sessions, but went to his home in vacation, and finally, after leaving the University, went back to Thibodaux.
Under these circumstances, we agree with the court below that defendant was not domiciled in the parish of Orleans.
The judgment is affirmed, with costs.